IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PRESBYTERIAN CHURCH OF                  : No. 535 EAL 2014
CHESTNUT HILL,                          :
                                        :
                   Respondent           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
            v.                          :
                                        :
                                        :
REV. DR. SANDRA M. THOMAS,              :
                                        :
                   Petitioner           :


                                     ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Emergency Motion to Seal the

Record is hereby GRANTED and the Petition for Allowance of Appeal is DENIED.